Citation Nr: 1617864	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-20 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from July 1954 to May 1958 with additional unverified service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the claim in November 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The November 2015 Board Remand specifically directed the VA examiner to use the separation audiometric results that had been converted to ISO-ANSI units by the Board in rendering her opinion.  However, she continued to use the unconverted values and, in fact, relied on those numbers in rendering a negative nexus opinion.  The use of these unconverted numbers renders her opinion inadequate and fails to comply with the Board's November 2015 Remand directives.  The claim must be remanded for another addendum opinion in compliance with the November 2015 Board Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's claims file should be provided to an appropriate VA examiner, other than the November 2015 examiner, for an addendum opinion.  The claims folder must be made available to the examiner for review in connection with the opinions.  The opinion must reflect that such a review was conducted.  The Veteran may be recalled for examination if necessary.

The examiner should state whether it whether it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hearing loss and/or tinnitus was caused or aggravated by his military service, to include the conceded noise exposure.  In rendering this opinion, the examiner must (1) use the results from the March 1958 separation audiogram that have been converted to ISO-ANSI units (listed in the table below), (2) address the 1981 audiogram showing hearing loss, and (3) assume that the Veteran's tinnitus is longstanding as he reported at the August 2012 VA examination.

Separation Audiogram Results, converted to ISO-ANSI:

500
1000
2000
3000
4000
RIGHT
10
5
10
5
5
LEFT
15
10
10
5
10

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, the Veteran's claims should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

